DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on October 1, 2020 & October 15, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 2 & line 3, the phrases “configured to be fixed or fixed to a drawer” & “configured to be arranged or arranged on a carcass rail or on a central rail” are unclear and confusing as presently set forth; as such, the metes and bounds of patent protection being sought is unascertainable.  In Claim 2, the phrase “the locking element” does not have a proper antecedent basis {used throughout as the “at least one locking element”.  In Claim 9, line 3, the phrase “by a middle limb” is unclear and confusing since it is not known whether the “middle limb” is a new and distinct feature, or if it is a reference back to the previously defined “a middle limb” in line 2.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasser [US 8,807,672].  Gasser teaches of a drawer rail (fig. 2) for a drawer pull-out guide, the drawer rail comprising: a first rail (12) configured to be fixed to a drawer, 5a second rail (6) configured to be arranged on a carcass rail (5) of a drawer pull-out guide, wherein the first rail and the second rail are configured to be connected to one another by sliding onto each other (shown), wherein the first rail and the second rail, in a connected condition, are locked to one another by at least one locking element (7), the locking element being pre-stressed by a force (spring force) of a force storage member (8) in a direction of a locking position, wherein the locking element is arranged on the second rail and is configured to be pivoted (bent via flexing – in a manner similar to applicant’s device), upon sliding the first rail onto the second rail, about a horizontally extending axis (may vary depending upon viewed orientation) in the mounted position, starting from the locking position, against a force of the force storage member in a direction of the carcass rail of the drawer pull-out guide into 15an unlocking position.  As to Claim 2, the locking element is movably supported on a front-end region of the second rail (col. 3).  As to Claim 3, the at least one locking element is passed through an opening of the second rail (note fig. 3 – front end portion).  As to Claim 4, the at least one locking element, together with the force storage member, has an integral one-piece construction (fig. 4a).  As to Claim 5, at least one protrusion (14) is arranged on the first rail, and the at least one locking element is configured to be releasably locked to the at least one protrusion (col. 4).  As to Claim 6, the at least one protrusion includes at least one inclined surface portion (shown in fig. 6) for moving the locking element in a direction of the unlocking position upon sliding the rails onto one another.  As to Claim 7, at least two protrusions (14’s) are provided on the first rail, the at least two protrusions being spaced from one another in a longitudinal direction of the first rail (shown), wherein the locking element is locked with the first protrusion in a pre-locking position of the first and second rail and is locked with the second protrusion in the connected condition of the first and second rail (note figs. 7a-7c).  As to Claim 8, the locking element includes a first abutment surface (13) and at least one second abutment surface (other (13)), wherein the first abutment surface or, alternatively, the second abutment surface can be engaged with the first rail, so that the second rail, starting from the fully closed position, can be moved into an open 15position by the co-operation of the first abutment surface with the first rail or, alternatively, by the co-operation of the second abutment surface with the first rail.  As to Claim 9, at least one of the rails (rail (12) for instance) includes two side limbs (two upstanding side walls) and a middle limb (connecting horizontal wall) connecting the side limbs (fig. 3), wherein the locking element, in the 20connected condition of the rails, is covered by a middle limb of the rails (note fig. 5b).  As to Claim 10, an unlocking device (fig. 8) for unlocking the rails is provided, wherein the unlocking device includes at least one engagement element (20) arranged on one of the rails (12), the engagement element being received in a recess (shown) arranged 25on the other of the rails (6), the engagement element being received in the recess with a play in a height direction (height-wise direction) in the connected condition of the rails.  As to Claim 14, the drawer pull-out guide comprises the carcass rail (5) to be fixed to a furniture carcass (furniture carcass) and a drawer rail (rail on (6) for instance – fig. 2), wherein the drawer rail is displaceably supported relative to the carcass rail (shown).  As to Claim 15, 20a furniture carcass (furniture carcass), a drawer (3) displaceably supported relative to the furniture carcass, and the drawer pull-out guide, wherein the first rail can be pre-mounted to the drawer and the second rail can be pre-mounted to the furniture carcass, wherein the first rail connected to the drawer is configured to be connected to the second rail by sliding the 25first rail onto the second rail.  As to Claim 16, the position is taken that the similarly claimed product features have adequately been mapped within the rejections and therefore a redundant mapping of these features is superfluous; additionally, the position is taken that a normal assembly of Gasser’s device would inherently encompass the steps as set forth, i.e., fixing a first rail to a drawer that is configured to be placed onto a second rail, sliding the first rail onto the second rail, pivoting (pressing) the locking element into an unlocking position, and a restoring force moving the locking element into a locked position so that the rails are locked to one another.  Regarding Claim 17, the first rail can be lifted relative to the second rail (such as when the latching portion is grabbed and pressed) in order to uncouple the rails and allow for extension movement.  
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various pull-out guide assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 1, 2021

/James O Hansen/Primary Examiner, Art Unit 3637